Shown Ratlaon, + ASdal- OLS”

 

TOsson Wit Ska 5 Peni kinhov - PHOENIX AZ 852 -
O. Box

P. 04U5SO 15 WAY SOOT PM FG

Tucson, AZ 95734 , PEA

fe My

AaSi Drie Coort
HOO best 1% Street

169
Kansas Gly, MO CAF
C4106

Case 4:11-cr-OOf60:GAF=bodciient 56 Filéd/dsjadido unmade dediishelitfefididy
Monde Mayu 18", 2ora
a3 ml ;

 

RE» United Slates v. Shawn travcis Rectiovan |
#H | leer - 169 - W- GAE

 

 

 

 

To We US. District Court Clerk ‘

 

Please Encl enclosed a motion for Sentevice Peduction that £ cwowid

 

,
Likeel Ble in Mre above - referenced case. Letme Knowe if Gnythinay else is

Weeckect or if Wow \ove ony queshions - Thank vpy -

 

SS acerely ;

 

Shown Ratigan, #434al-o4s-
| U.S. Tueson_

| P.0- Box AYSSO

Tucson, AZ $5734

L

 

 

|
|
1]
|
|

 

 

 

 

 

 

 
past Tar the United Steies Dishick Coord
| For the Western Distbick . WMissour'

 

naded Drokes of Annericca

 

Ny Cose Wo.

 

Shown Eroncis Rodigan Delendent

 

N\ckon ber A enkevce Redurkion

 

 

oe Nos, ag DeLendunk, hci, ae Re

 

 

SAE Moy aoil Ye Defendant wes seckenceol by Wiis Cour tea total of ___
G00 months i piscine oo ee

| clake is in GOoG\.
1 Doe Jo Ye Current angoine, COVTD- 19 pondlemuis, ne risk of death that

i+ ae an dhe Delenclawte anced We Federal Bureau of Prisons. inability tn

e Vn c u ‘encla a
ae ko Mime- Served,
Mis Com hes author shes Ao modi By aterm & imprisonment Oa, “evhrinerclinaty

 

 

 

coavrch compeltine, Teasons upon Mok ow by Me Defendant. (13 ac:
3582(9 (YG),
1 The DeCenchanks current heallh problems he Msk of dedh posed bu

 

Case 4°11-cr-00169-GAF Document 56 Filed 05/18/20: Page 3 of 5
es COVED — 14, : = Failor Mancge. Control

15

Hee vrock off dhe pandemic ii its institutions onc ts utler failure i in properly

\ Treeline, Wise Inmates laberdogl tt COVED (q. Wieets the  extroorci Hears oe:

aa

“ Conapelline, Slanckarch Or a sentence tfducton.-

 

| the DeGenclant corcenths, Sole cs : ke re i
cholesterol , anc 1s insulin chepencdent He also is MWescribe ch fove Aiflere ok
wnedicedions bo iteok Wese diseases,

AM three of Mnese Coneli ons ove. comocbidily, diseases Known bys Vne

 

risk of decd bx COVID- (4,

“The Delco dant- iS correnHs incarcercatcal eft U.S.P. Tucson in Arizona and

rontine a oc na e Yemates in dh ; eve

 

Yrrove\nou Wee nation.
wi enkenc LS nt nt

GQ 6S aNaileble +o him Ye ability t+ live | tall MA

 

hele provide. ernplowment in oO Formily Crome d Ov verre \bosiness once the YEndemi c

 

SubsickeS-

The. Defendant has pekionccd the FROP Sr release te home confinement or
’ 2 ey chi

4, FBOP policy, Yne DeCe nconh's Teques comma be Consicered much less

ote : vichon v € a _dve to Wis Placement iA

10s Wie Custndys , Mai mum - Securihy, indict” There fore , a administrative _

rey Bie oy Ye Deter a bey py Paicr,, re ly, \ne FROP.

Case 4:11-cr-00169-GAF~ Document 56— Filed 05/18/20" Page 4 of 5

 

 
 

 

 

 

I A is, Cour viv in

 

 

 

ue + OP Yes aly cn Yrk sk Ui nol consider We

Telie® hich Ye DeSendont requests ‘

 

| were > : NY- : nsidet Ww e. +
Ye Cour d= oxcwt iw aX Sentence. Seduction So Yme- served.

 

 

 

Respeck ull, Scented Wns Ure LRT hau of Moy ‘ QO20.
b )

Wr

 

Shoun Rodkogn, #93421-045
USP. “Joeson

IRo. Box A4550

Theson, AZ $8734

 

 

 

 

 

 
